Citation Nr: 1140245	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  00-02 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for left ulnar neuropathy.

2.  Entitlement to a disability rating in excess of 10 percent for the residuals of a fracture of the left tibia, donor site, associated with arthrodesis of the left elbow.

3.  Entitlement to service connection for radial nerve damage of the left upper extremity associated with arthrodesis of the left elbow.

4.  Entitlement to service connection for arthritis of the wrist to include carpometacarpal and pantrapezial arthritis associated with arthrodesis of the left elbow.

5.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for neck pain associated with arthrodesis of the left elbow.

6.  Entitlement to total rating based on individual unemployability (TDIU).
7.  Entitlement to an increased initial evaluation for scars of the left arm due to surgery, currently evaluated as 10 percent disabling.

8.  Entitlement to an effective date earlier than November 15, 2004, for the grant of service connection for scars of the left arm.

9.  Entitlement to an increased initial evaluation for a scar of the left knee due to surgery, currently evaluated as 10 percent disabling.

10.  Entitlement to an effective date earlier than December 21, 2009, for the grant of service connection for a scar of the left knee.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from December 1945 to May 1947, with more than 6 months prior active service. 

These matters primarily come before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In October 1999, the RO denied a rating in excess of 20 percent for left ulnar nerve entrapment. In March 2001, the Board denied the appeal of that claim.  By an order dated in June 2004, the United States Court of Appeals for Veterans Claims (Court) vacated the Board decision and remanded the matter for further development and adjudication.  The Board remanded the issue in January 2005.  The RO adjudicated additional issues in September 2005.  These issues were remanded for further development in October 2009, and now return again before the Board.

Issues seven to 10 are on appeal from a July 2011 grant of service connection for a scar of the left knee and scars of the left arm.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

All issues, except the issue of entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's service connected disabilities, including arthrodesis of the left elbow, rated as 50 percent disabling, left ulnar neuropathy, rated as 20 percent disabling, left knee arthritis, rated as 20 percent disabling, residuals of a fracture of the left tibia, rated as 10 percent disabling, scars of the left arm, rated as 10 percent disabling, and a scar of the left knee, rated as 10 percent disabling, render the Veteran unemployable.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for a total disability rating based on individual unemployability are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b) (1).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As discussed below, the Veteran's claim of entitlement to service connection for TDIU has been granted, and the rest of the veteran's claims are being remanded.  As such, the Board finds that any error related to the notification provisions outlined above is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

The VA done everything reasonably possible to assist the Veteran with respect to his claims for benefits, such as obtaining VA medical records, and providing the Veteran with a VA examination.  Consequently, and particularly in light of the favorable decision below, the Board finds that the duty to notify and assist has been satisfied in this appeal as to the issue of entitlement to individual unemployability.

The Veteran and his representative contend that service connection is warranted for individual unemployability.  Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16 (2010). 

The Veteran's service connected disabilities include arthrodesis of the left elbow, rated as 50 percent disabling, left ulnar neuropathy, rated as 20 percent disabling, left knee arthritis, rated as 20 percent disabling, residuals of a fracture of the left tibia, rated as 10 percent disabling, scars of the left arm, rated as 10 percent disabling, and a scar of the left knee, rated as 10 percent disabling.  These disabilities combine to a total rating of 80 percent.  Therefore, the Veteran is eligible for an individual unemployability rating if he is unable to secure or follow a substantially gainful occupation as a result of his service connected disability.  

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the United States Court of Appeals of Veterans Claims (Court) held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  In Hodges v. Brown, 5 Vet. App. 375 (1993) the Court went on to say that while a Veteran could undertake employment despite his service-connected disabilities, he was unable to secure employment because of his physical disabilities.  Thus, the Court found the appellant unemployable.

In this case, there is evidence that the Veteran is unemployable due to his service connected disabilities.  Specifically, the Veteran was examined for all his service connected disabilities in December 2009.  After a thorough examination, the examiner noted that the Veteran's service connected left elbow condition prevented employment of a physical, but not sedentary nature.  The Board notes the Veteran's history of working at the post office and at Fed Ex, and that he has a 10th grade education.

Further, the Board notes a November 2010 report of VA counseling for vocational rehabilitation.  The vocational rehabilitation counselor found that it was not feasible for the Veteran to achieve an employment goal. He stated that in his opinion, the Veteran had a serious employment handicap due to his service connected disabilities, which could not be overcome.

Therefore, considering this evidence, including the veteran's employment history and level of education, and resolving doubt on behalf of the Veteran, the Board finds that he is unemployable due to his service connected disabilities.


ORDER

Entitlement to individual unemployability is granted.


REMAND

As to the Veteran's claims of entitlement to an increased rating for left ulnar neuropathy, and for the residuals of a fracture of the left tibia, service connection for radial nerve damage of the left upper extremity, service connection for arthritis of the wrist, and the issue of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for neck pain, the Board notes that the Veteran's representative, in a statement received at the RO in August 2011, indicated that the Veteran was receiving ongoing, relevant medical care from "previously identified medical providers", and requested those records be associated with the Veteran's claims file.  It appears that the Veteran's representative is referring to, at least in part, treatment at VA facilities.  A review of the Veteran's claims file does not appear to show any treatment records dated any later than 2008.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the Veteran's representative has indicated that there are outstanding relevant treatment records that have not been associated with the claims file, the Board must remand this case in order that those records may be associated with the Veteran's claims file.

Finally, in a July 2011 RO decision, the Veteran was granted service connection for scars of the left arm, at a 10 percent evaluation, and a scar of the left knee, also at a 10 percent evaluation, which was considered a full grant of benefits requested on appeal.  However, in a statement received at the RO in August 2011, the Veteran's representative expressed disagreement with the evaluations assigned for both these disabilities.  The RO has not issued a statement of the case on that matter.  Under the circumstances, the Board must remand these matters to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and his representative and request that they provide the names and addresses of any health care providers who have recently treated him for left ulnar neuropathy, the residuals of a fracture of the left tibia, radial nerve damage of the left upper extremity, arthritis of the wrist, and neck pain.  After obtaining any necessary releases, please obtain all identified records and associate them with the claims file, to include any relevant VA treatment records dated from 2008 to the present.

2.  Thereafter, the RO should re-adjudicate the above stated claims.  If any benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board, if in order.

2. The RO should also issue a statement of the case on the matters of entitlement to an increased initial rating for the Veteran's service connected left knee and left arm scars, and the issues of entitlement to earlier effective dates for the grant of service connection for left arm and left knee scars.  If the claimant timely perfects an appeal of any of these issues, that issue or issues should be returned to the Board for further consideration, in accordance with appropriate appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


